******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         GLENN JONES v. COMMISSIONER
               OF CORRECTION
                  (AC 35216)
                Lavine, Keller and Schaller, Js.
        Argued May 14—officially released August 5, 2014

  (Appeal from Superior Court, judicial district of
               Tolland, Newson, J.)
  Susan M. Hankins, assigned counsel, for the appel-
lant (petitioner).
   Katherine E. Donoghue, deputy assistant state’s
attorney, with whom, on the brief, was John C. Smriga,
state’s attorney, for the appellee (respondent).
                          Opinion

  LAVINE, J. The petitioner, Glenn Jones, appeals fol-
lowing the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his fourth amended petition for a writ of habeas corpus.
On appeal, the petitioner claims that the habeas court
improperly (1) denied his petition for certification to
appeal, and (2) denied his petition for a writ of habeas
corpus. We dismiss the appeal.
   The following facts, as recounted in the petitioner’s
direct appeal; State v. Jones, 68 Conn. App. 562, 563–65,
792 A.2d 148, cert. denied, 260 Conn. 917, 797 A.2d
515 (2002); and procedural history are relevant to our
resolution of this appeal. The petitioner, his codefen-
dant Gary Bell, and the victim, Edward Beltran, were
all known for selling narcotics near Gonzalez’ Grocery
located at the corner of Harral Avenue and James Street
in Bridgeport. Id., 563. On July 17, 1998, at approxi-
mately 12 a.m., Beltran visited Gonzalez’ Grocery where
witnesses placed the petitioner standing outside of the
store. Id., 563–64. Beltran spoke with a store employee
and eventually left the store, while the petitioner and
Bell remained at the front door. Id., 564. Once Beltran
reached his car, the petitioner and Bell began shooting
at him, and as a result, Beltran was shot five times. Id.,
564–65. Witnesses observed the petitioner and Bell flee
the scene, with guns in their hands, in the direction of
Harral Avenue. Id. The petitioner and Bell were both
arrested and charged in connection with the shoot-
ing. Id.
   At trial, Attorney Frank Riccio represented the peti-
tioner. The jury found the petitioner guilty of attempt
to commit murder in violation of General Statutes
§§ 53a-49 and 53a-54a (a), assault in the first degree in
violation of General Statutes § 53a-59 (a) (5), conspiracy
to commit murder in violation of General Statutes
§§ 53a-48 and 53a-54a (a), reckless endangerment in the
first degree in violation of General Statutes§ 53a-63 (a),
criminal possession of a firearm in violation of General
Statutes § 53a-217c, and carrying a pistol without a per-
mit in violation of General Statutes § 29-35 (a). Id., 563,
565. The court, Maiocco, J., sentenced the petitioner to
a total effective term of twenty-six years imprisonment.
Id., 565.
  The petitioner appealed his conviction to this court,
which affirmed the trial court’s judgment. Id., 571.
Thereafter, on May 29, 2012, the petitioner filed his
fourth amended petition for a writ of habeas corpus,
in which he alleged ineffective assistance of his trial
counsel on the basis of counsel’s failure, inter alia, to
call three witnesses to testify: (1) Bridget Quinlan; (2)
a medical expert; and (3) an eyewitness, Raquel Ortiz.
The habeas court denied the petition for a writ of habeas
corpus in a memorandum of decision filed July 31, 2012,
finding that the petitioner’s trial counsel was not inef-
fective. The petitioner then filed a petition for certifica-
tion to appeal, which the court denied on August 8,
2012. This appeal followed.
   On appeal, the petitioner claims that the habeas court
improperly determined that trial counsel’s failure (1)
to present expert medical testimony and (2) to call
Quinlan and Ortiz at his criminal trial was not deficient
performance or prejudicial to the petitioner. The peti-
tioner claims that the testimony of a medical expert
and the two named witnesses were necessary to sub-
stantiate his theory of defense that (1) he was incapable
of running away from the crime scene, and (2) eyewit-
nesses identified the shooters as two masked men, not
including the petitioner.
   At the habeas trial, the petitioner argued that he was
misidentified as one of the shooters because he was
incapable of running away from the crime scene.1 In
support of this defense, the petitioner presented the
expert testimony of Herbert Hermele, an orthopedic
surgeon. Hermele testified that the petitioner was physi-
cally incapable of ‘‘running’’2 at the time of the incident
in question. The habeas court, however, highlighted
that, on cross-examination, Hermele admitted that the
petitioner would have been able to move away from
the crime scene quickly, if necessary. The habeas court
found that trial counsel introduced evidence that, due
to a prior injury, the petitioner is not able to run. The
habeas court found, however, that the identification of
the petitioner was not based on his physical ability to
‘‘run away from the scene of the crime . . . .’’ The
habeas court determined that trial counsel’s perfor-
mance with respect to medical expert testimony was
neither deficient nor prejudicial.
    During the habeas trial, the petitioner called Quinlan
and Ortiz to rebut the testimony of the state’s witnesses
as to the identifications of the petitioner as one of the
shooters. The petitioner proffered that Quinlan had a
conversation with Beltran after the shooting and that
Beltran made an inconsistent statement as to the iden-
tity of his assailant. The objection of the respondent,
the Commissioner of Correction, to this testimony was
sustained, however, the habeas court found that, even
if admitted, such testimony would have been merely
cumulative.3 In addition, the petitioner called Ortiz to
testify that she was at the scene of the shooting and
the petitioner was not the shooter. The habeas court
found that Ortiz’ testimony could not be considered
‘‘ ‘newly discovered’ ’’ or compelling because it was
cumulative in light of other evidence that the petitioner
was not one of the shooters. The habeas court deter-
mined that the petitioner failed to demonstrate that
there was a reasonable basis to conclude that if such
witnesses’ testimony had been presented at trial the
outcome of the trial would have been different.
  It is well established that ‘‘[w]hen the habeas court
denies certification to appeal, a petitioner faces a formi-
dable challenge, as we will not consider the merits of
a habeas appeal unless the petitioner establishes that
the denial of certification to appeal amounts to an abuse
of discretion . . . . An abuse of discretion exists only
when the petitioner can show that the issues are debat-
able among jurists of reason; that a court could resolve
the issues [in a different manner]; or that the questions
are adequate to deserve encouragement to proceed fur-
ther. . . . [For this task] we necessarily must consider
the merits of the petitioner’s underlying claims to deter-
mine whether the habeas court reasonably determined
that the petitioner’s appeal was frivolous. . . .
   ‘‘In order to establish an [in]effective assistance of
counsel claim, a petitioner must meet the two-prong
test enunciated in Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Specifi-
cally, the claim must be supported by evidence estab-
lishing that (1) counsel’s representation fell below an
objective standard of reasonableness, and (2) counsel’s
deficient performance prejudiced the defense because
there was a reasonable probability that the outcome of
the proceedings would have been different had it not
been for the deficient performance. . . . Because both
prongs of Strickland must be demonstrated for the
petitioner to prevail, failure to prove either prong is fatal
to an ineffective assistance claim.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Jefferson v. Commissioner of Correction, 144 Conn.
App. 767, 772–73, 73 A.3d 840, cert. denied, 310 Conn.
929, 78 A.3d 856 (2013).
  On the basis of our review of the record, the briefs,
and the arguments of the parties, we conclude that the
habeas court did not abuse its discretion in denying the
petitioner’s petition for certification to appeal. We agree
with the habeas court that the petitioner failed to meet
his burden of showing that he was prejudiced by trial
counsel’s failure to call the aforementioned witnesses.
The habeas court expressly found that the petitioner’s
theory of defense did not rest upon his inability to
run. The habeas court also found that there was no
reasonable basis to conclude that if Quinlan and Ortiz
had testified at trial, the result of the proceeding would
have been different. See Strickland v. Washington,
supra, 488 U.S. 694–95. In light of this determination,
we need not reach the deficient performance prong of
Strickland. We conclude that the petitioner has failed
to establish that the issues he has raised are debatable
among jurists of reason, that a court could resolve his
claims in a different manner, or that the issues raised
by the petitioner are adequate to cause this court to
proceed to consider them. See Simms v. Warden, 230
Conn. 608, 618, 646 A.2d 126 (1994). Accordingly, the
habeas court did not abuse its discretion in denying the
petition for certification to appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
    At the criminal trial, witnesses identified the petitioner as a shooter
running from the scene immediately after the shooting.
  2
    Hermele distinguished the medical definition of running from a layper-
son’s understanding of the term. He testified that the medical definition of
running means a person can propel his body through space with both feet
off of the ground.
  3
    At the criminal trial, Beltran’s inconsistent identification of the shooters
was addressed numerous times.